In an action to recover damages for personal injuries alleged to have resulted from medical malpractice, the defendants Stanczewski (sued herein as “John” Stan), Mahoney, Lewis and Caledonian Hospital appeal from an order of the Supreme Court, Kings County (Krausman, J.), dated August 22, 1985, which denied their motion to vacate a stipulation waiving presentation of this matter to a medical malpractice panel.
Order affirmed, with costs.
No ground appears on this record to justify granting the appellants’ motion (see, Hallock v State of New York, 64 NY2d 224). Lazer, J. P., Mangano, Thompson and Eiber, JJ., concur.